           Case 1:19-mc-00571-AKH Document 7
                                           6 Filed 06/17/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x

In re Application of EURASIAN NATURAL
RESOURCES CORPORATION LIMITED                                          Case No. 1:19-mc-00571
for an Order Under 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign Proceedings.

------------------------------------------------------------------ x
                           STIPULATION AND ORDER
             GOVERNING THE TREATMENT OF CONFIDENTIAL MATERIAL

        IT IS HEREBY STIPULATED AND AGREED, by and between Eurasian Natural

Resources Corporation Limited (“ENRC”) and non-party Deloitte & Touche LLP (“Deloitte),

through their respective counsel, that this Stipulation and Order governs the use and handling of

documents, exhibits, deposition testimony, video and audio tapes, or other tangible item, and

other information and documentation, including all copies, excerpts, and summaries thereof

(collectively, “Material”), produced by Deloitte in connection with the above-captioned action

(the “Action”).

                                                DEFINITIONS

        1.        As used in this Order, the “Foreign Proceeding” means the action pending in the

High Court of Justice Business and Property Courts of England and Wales Commercial Court

(QBD) captioned: Eurasian Natural Resources Corporation Limited v. Dechert LLP and David

Neil Gerrard, Claim No. CL-2017-000583.

        2.        As used in this Order, the term “Party” shall mean ENRC together with its direct

and indirect subsidiaries and all officers, directors or employees thereof and Deloitte.

        3.        As used in this Order, the term “Confidential Material” means any document,

material or information supplied in any form, or any portion thereof, that contains confidential or

proprietary business, commercial, research, personnel, process, client, product, or financial
            Case 1:19-mc-00571-AKH Document 7
                                            6 Filed 06/17/20 Page 2 of 10



information of the producing Party, and which is denominated as Confidential for purposes of

the Action. A designation by a Party of Confidential shall constitute a representation to the

Court that such party believes in good faith that the information contains Confidential Material.

                DESIGNATION AND USE OF CONFIDENTIAL MATERIAL

       4.       For purposes of this Order, Confidential Materials shall be disclosed only in

accordance with the following restrictions:

       a.       Confidential Material shall be used only for the purpose of the Action and the

Foreign Proceeding (including appeals, if any), and not for any other purpose whatsoever, and

shall not be given, shown, made available or communicated in any way to anyone except those to

whom it is necessary that such Material be given or shown as set forth below in paragraph 4(b).

       b.       Confidential Material shall be disclosed, for the purposes set forth above, only to:

                        i. the Parties, counsel of record and other counsel for the Parties in the

                           Action and such employees, paralegals, experts, contractors, agents,

                           consultants, clerical and other assistant working with counsel, if any,

                           in connection with the Action and the Foreign Proceeding;

                       ii. the litigation forums in which the Action and the Foreign Proceeding

                           may proceed (including the Court, court reporters, etc.);

                      iii. any witness who counsel for a Party in good faith believes may be

                           called to testify at trial or deposition, provided such person agrees in

                           writing to be bound by the terms of this Stipulation and Order, by

                           having such person sign an acknowledgement maintained by counsel

                           who discloses the Confidential Material;




                                                  2
            Case 1:19-mc-00571-AKH Document 7
                                            6 Filed 06/17/20 Page 3 of 10



                      iv. stenographers engaged to transcribe depositions conducted in this

                           Action and the Foreign Proceeding;

                       v. independent photocopying, graphic production services, or litigation

                           support services employed by the parties or their counsel to assist in

                           the Action and the Foreign Proceeding and computer service personnel

                           performing duties in relation to a computerized litigation system;

                      vi. non-party witnesses in preparation for or in pre-trial or trial

                           proceedings relating to the Action and/or the Foreign Proceeding if,

                           from the face of the Confidential Material, it appears that they

                           previously received the particular Confidential Material in question

                           prior to the commencement of the Action and/or the Foreign

                           Proceeding; and

                      vii. any other person as to whom the Party producing such Confidential

                           Material agrees in writing to be bound by the terms of this Stipulation

                           and Order, by having such person sign an acknowledgement

                           maintained by counsel who discloses the Confidential Material.

       c.       Notwithstanding any of the foregoing provisions, the producing Party may

                disclose Confidential Material produced by it to any other individual or entity,

                without waiving such confidential designation.

       5.       Each person given access to Confidential Material pursuant to the terms hereof (a

“Reviewing Party”) shall be advised that (a) the Confidential Material is being disclosed

pursuant to and subject to the terms of this Order and may not be disclosed or used other than

pursuant to the terms hereof; and (b) the violation of the terms of this Order (by use of the



                                                 3
         Case 1:19-mc-00571-AKH Document 7
                                         6 Filed 06/17/20 Page 4 of 10



Confidential Material in any impermissible manner) may constitute a violation of a Court order.

Before a Reviewing Party (other than those identified in paragraphs 4(b)) is given access to

Confidential Material, he/she must read and agree in writing to be bound by the provisions of

this Order by executing the acknowledgment attached as Exhibit A. ENRC and its counsel agree

to immediately notify counsel for Deloitte if it obtains knowledge or information that a

Reviewing Party is about to disclose, or has disclosed, Confidential Material to persons who

have not agreed to be bound by the provisions of this Order.

       6.      Documents not marked “Confidential” that a Party produced prior to the

execution of this Stipulation will be treated as Confidential Material so long as the producing

Party identifies by Bates stamp number to the other Party those documents that are to be treated

as Confidential.

       7.      Confidential Material shall be designated as follows:

               a. In the case of documents, designation shall be made by placing the legend

                   “CONFIDENTIAL” on each page of any such document prior to production.

               b. In the case of depositions, designation of the portion of the transcript

                   (including exhibits) which contains Confidential Material shall be made by a

                   statement to such effect on the record during the course of the deposition or

                   within two (2) weeks after such deposition has been transcribed. When

                   designation of Confidential Material has been made during the course of a

                   deposition, the reporter attending such deposition shall thereafter place the

                   appropriate legend on the cover of the Confidential portions of the transcript if

                   requested to do so by the Party making such statement. The signatories to this

                   Stipulation and Order may modify this procedure for any particular deposition



                                                 4
          Case 1:19-mc-00571-AKH Document 7
                                          6 Filed 06/17/20 Page 5 of 10



                   through agreement on the record at such deposition or within a reasonable

                   time after the conclusion thereof, without a further Order of the Court.

         8.    The signatories hereto may at any time, on reasonable notice not less than two (2)

business days, move for (i) modification of this Stipulation and Order or (ii) relief from the

provisions of this Stipulation and Order with respect to specific Material.

         9.    The Party which has not produced the Confidential Material shall not be obligated

to challenge the propriety of the designation of Material as Confidential at the time made, and

failure to do so shall not preclude a subsequent challenge thereof. If the Party which has not

produced the Confidential Material challenges such designation, it shall send or give notice to

counsel for the other Party, and counsel for the Parties shall attempt to resolve any challenge in

good faith on an expedited and informal basis. If the challenge cannot be expeditiously and

informally resolved, any Party may, on reasonable notice not less than two business days, apply

for appropriate ruling(s) from the Court. In the event of such application, the burden will be on

the proponent of confidentiality to satisfy the standards for a protective order set out in the

Federal Rules of Civil Procedure, the Local Rules of the Southern District of New York, the

Court’s Individual Rules, and applicable case law.

         10.   Any Party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “attorney’ eyes only” in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons shall bring

the matter to the Court’s attention in accordance with the Court’s Individual Practices in Civil

cases.



                                                  5
         Case 1:19-mc-00571-AKH Document 7
                                         6 Filed 06/17/20 Page 6 of 10



       11.     Any reproductions, summaries, or abstracts of Confidential Material shall be

treated in the same manner as the originals.

       12.     Continuing Effect:

               a. This Stipulation and Order, insofar as it restricts the communication and use

                   of Confidential Material, shall continue to be binding throughout and after the

                   conclusion of this Action and/or the Foreign Proceeding. At the conclusion of

                   the Action and/or Foreign Proceeding, whichever is later, each Party shall

                   return promptly to its own counsel all Confidential Material. Similarly, a

                   Reviewing Party who has agreed in writing to be bound by this Stipulation

                   and Order shall promptly return to the counsel who provided such

                   Confidential Material for the Reviewing Party’s review all such Confidential

                   Material in the Reviewing Party’s possession.

               b. Within sixty (60) days after final termination of the Action and/or Foreign

                   Proceeding, whichever is later, including all appeals, each Party shall either

                   (a) return all Confidential Material to the producing Party (including any

                   copies, extracts or summaries thereof or documents containing information

                   taken therefrom, but excluding any materials which in the judgment of

                   counsel reflect the work product of the recipient); or (b) destroy all such

                   material and, upon request of the producing Party, deliver to the producing

                   Party a letter certifying that such destruction of Confidential Material has

                   occurred. Counsel for the Parties may retain any Confidential Material in

                   their office files, but shall otherwise be bound by the terms of this Stipulation

                   and Order.



                                                 6
         Case 1:19-mc-00571-AKH Document 7
                                         6 Filed 06/17/20 Page 7 of 10



               c. Notwithstanding the return and/or destruction of any Confidential Material,

                   the Parties shall be bound by the terms of this Stipulation and Order.

       13.     If ENRC is (i) subpoenaed in another action, (ii) served with a demand in another

action to which it is a party, or (iii) served with any other legal process seeking Confidential

Material under this Order, then ENRC and its counsel shall transmit a copy of such subpoena,

demand, or legal process within five (5) business days of receipt of such subpoena, demand or

legal process, to Deloitte and shall reasonably cooperate with Deloitte in maintaining the status

of the information, pursuant to the terms of this Order.

       14.     It is expressly recognized that the production of any Confidential Material under

this Order shall not be deemed a general or specific waiver of any and all rights that such

material constitutes confidential and/or proprietary information or a trade secret belonging to the

producing Party, nor shall such production be deemed a general or specific waiver that such

material is not generally known to the public or to the producing Party’s competitors.

       15.     It is expressly recognized that inadvertent production by any Party of privileged

or arguably privileged matters shall not be deemed to be either: (i) a general waiver of the

attorney-client privilege, the work product doctrine, the physician-patient privilege, or any other

recognized privilege; or (ii) a specific waiver of any such privilege with respect to documents

being produced or the testimony given. Notice of any claim of privilege as to any document

claimed to have been produced inadvertently shall be given within a reasonable period of time

after discovery of the inadvertent production, and, on request by the producing Party, all

inadvertently produced Material as to which a claim of privilege or work product protection is

asserted and any copies thereof shall be returned promptly. The Parties recognize that the




                                                  7
         Case 1:19-mc-00571-AKH Document 7
                                         6 Filed 06/17/20 Page 8 of 10



protection under this paragraph is stricter than that provided for under Rule 26(b)(5)(B) of the

Federal Rules of Civil Procedure.

       16.     This Court shall retain jurisdiction of all matters pertaining to this Order, and the

Parties agree to submit to the jurisdiction of this Court for matters relating to the enforcement of

this Order.

       17.     The Parties agree to be bound by the terms of this Order pending its entry by the

Court, or pending the entry of an alternative thereto which is satisfactory to all the parties.

       18.     This Order may be executed in one or more counterparts, each of which will be

deemed an original, but which collectively will constitute one and the same instrument. Signed

facsimile or .pdf copies will be acceptable as an original.

Dated: New York, New York
       June 17, 2020


ROSENFELD & KAPLAN, LLP


By:    _____________________________                   By:     ______________________
       Tab K. Rosenfeld, Esq.                                  J. Karim Aoun, Esq.
       Nicole E. Meyer, Esq.                                   1221 Avenue of the Americas
       1180 Avenue of the Americas                             New York, NY 10020
       Suite 1920                                              (212) 436-2356
       New York, New York 10036                                Assistant General Counsel for
       (212) 682-1400                                          Deloitte & Touche LLP
       Attorneys for Eurasian Natural Resources
       Company Limited


SO ORDERED:


 Alvin K. Hellerstein /s/
_________________________
 June 17, 2020




                                                  8
            Case 1:19-mc-00571-AKH Document 7
                                            6 Filed 06/17/20 Page 9 of 10



                                              EXHIBIT A

                                        ACKNOWLEDGMENT

           The undersigned, for and on behalf of himself/herself/itself and his/her/its employees,

agents and representatives, hereby acknowledges receipt of information which has been

designated as “Confidential” pursuant to the terms and restrictions of the Confidentiality

Agreement and Order (the “Order”) signed and entered in: In re Application of Eurasian Natural

Resources Corporation Limited, Case No. 1:19-mc-00571 (U.S. District Court for the Southern

District of New York), and that the undersigned has been given a copy of and has read and

understands such Order. The undersigned agrees to subject himself/herself/itself to the personal

jurisdiction of this Court for purposes of the enforcement of this Order and to abide and be

bound by its terms and provisions. Among other things, the undersigned understands that

he/she/it shall not disclose (as defined in the Order) any of such Confidential Material to any

parties not covered by the Order, and that such Confidential Material, including copies of any

Confidential Material, is to remain in his/her/its personal custody until the undersigned has

completed his/her/its assigned duties, whereupon such Confidential Material is to be destroyed or

returned to the person or entity that provided the undersigned with such material. The

undersigned further agrees to notify any stenographic, administrative, or clerical personnel who

are required to assist him/her/it of the terms of the Order. The undersigned agrees and attests to

his/her/its understanding of this Acknowledgment and that in the event the undersigned or any of

his/her/its agents or employees fails to abide by the terms of the Acknowledgement, the

undersigned may be subject to legal action and/or other sanctions imposed by the Court for such

failure.




                                                    9
       Case 1:19-mc-00571-AKH Document 7
                                       6 Filed 06/17/20 Page 10 of 10



      IN WITNESS WHEREOF, the undersigned has executed this Acknowledgment this ____

day of ____________, 2020.

                                             _____________________________
                                             Signature


                                             _____________________________
                                             Print Name




                                        10
